Citation Nr: 0300376	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  94-26 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for mild obstructive 
lung disease to include emphysema and bronchitis, claimed 
as due to mustard gas exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946. 
 
By a November 1993 RO decision, the veteran's claim of 
service connection for emphysema and bronchitis, claimed 
as due to mustard gas exposure, was denied.  In May 1997, 
the Board remanded the claim to the RO for further 
development.  In June 1998, the Board of Veterans' (Board) 
denied the veteran's claim.  Thereafter, the veteran 
appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In August 2000, the Court 
reversed the June 1998 Board decision to the extent that 
it was determined that the claim of service connection for 
obstructive lung disease was not well grounded.  Further, 
the matter was remanded back to the Board.  In April 2001, 
the Board remanded the claim to the RO for further 
evidentiary development.  The case was later returned to 
the Board in November 2002 

It is noted that the claim of service connection for 
sinusitis was denied by the Board in a June 1998 decision; 
as such, this claim is no longer the subject of appellate 
review.


FINDINGS OF FACT

1.  The veteran did not have full-body exposure to a 
mustard chemical agent in service.

2.  Obstructive lung disease to include emphysema and 
bronchitis occurred many years after separation from 
service, and is not due to mustard agent exposure in 
service or any other incident of service.



CONCLUSION OF LAW

Obstructive lung disease, to include emphysema and 
bronchitis, claimed as due to chemical agent exposure, 
including mustard gas, was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.316 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A January 1944 entrance examination report shows that the 
veteran's lungs were normal as was his chest X-ray.  The 
veteran's June 1946 separation examination report shows 
that the veteran's lungs were normal and his chest X-ray 
was negative. 

In an October 1949 statement, J.D.H., M.D., noted that he 
had previously seen the veteran and had written a January 
1947 letter regarding his status.  It was indicated that 
his diagnoses (in 1947) included chronic pansinusitis 
(moderately severe) and chronic bronchitis (secondary to 
sinusitis), and a left varicocele.  It was noted that he 
had seen the veteran in October 1949 and reported that for 
the previous three weeks he had drainage of the nose.  
Following an examination, the diagnoses included an acute 
exacerbation of chronic pansinusitis, and a left 
varicocele.

By a November 1949 RO decision, the veteran's claims of 
service connection for chronic bronchitis and a left 
varicocele were denied. 

A November 1993 VA nose and throat (pulmonary) examination 
report shows that the veteran reported that he was told 20 
to 30 years earlier that he had emphysema.  He said that 
in January 1993, he was hospitalized for what he described 
as "smothering."  Chest X-rays were normal, and sinus x-
rays revealed probable right maxillary wall thickening 
caused by past sinusitis.  Following an examination, the 
diagnoses included mild obstructive lung disease and rule 
out chronic sinusitis.

At a January 1997 Travel Board hearing, the veteran 
testified that he had not experienced respiratory problems 
prior to service.  He said he underwent chemical attack 
testing right at the end of basic training, with his whole 
company.  During the course of testing, he said, he was 
required to walk into the room with his mask off.  He said 
he was told that he was being exposed to mustard gas, 
among other things.  Immediately after the testing, he 
said, his eyes burned and watered, and his throat was 
effected.  He also said he experienced sinus problems and 
was hospitalized for such.  He also said he had breathing 
problems (like shortness of breath) and that such were 
related to his sinus problems. 

In a June 1997 letter, U.S. Army Chemical and Biological 
Defense Command (CBDCOM) noted that the Historical 
Division was unable to confirm the veteran's alleged 
exposure to mustard agents.  It was noted that information 
from a draft history of training at Camp Sibert (written 
1945-1946) shows that the gas chamber at Camp Sibert used 
chlorine or tear gas, and that taking off a mask was a 
standard practice in gas chamber training (according to 
1940 and 1944 training manuals).  It was generally noted 
that tear gas and chlorine in some individuals, could 
cause slight skin irritation, nausea, and or vomiting.  
The remainder of the letter described the possibility that 
the veteran was trained with one of the training kits, 
which were used to teach soldiers how to identify the war 
gases by their odors.  The two "training kits" were 
described.  The first one consisted of 48 sealed Pyrex 
glass tubes, each one-inch in diameter, seven and a half 
inches long, each containing approximately one ounce of 
the solution of the agent.  There were twelve tubes each 
of mustard gas, Lewisite, phosgene, and chlorpicrin.  The 
amount of agent in the tubes was enough to produce an 
easily identifiable odor when detonated.  The second one 
was a sniff test consisting of seven four ounce wide-mouth 
glass bottles filled with samples of chemical agents.  Two 
bottles contained charcoal saturated with mustard gas and 
one bottle contained charcoal saturated with Lewisite.  
Other ingredients were noted.  It was noted that there was 
no danger associated with identifying chemical agents 
prepared in this way.  Finally, it was reiterated that the 
office had no information that the veteran participated as 
a human volunteer for mustard agent testing.  On page 1 of 
the document, the veteran was identified by name.  On page 
3, a Mr. [redacted] was identified.

In a November 2002 statement, CBDCOM noted that it could 
not confirm the veteran's alleged exposure to mustard 
agent.  It was noted that they did not have access to any 
personal information from the veteran.  It was noted that 
the veteran's statement was to the effect that he was 
involved in standard chemical warfare training gas chamber 
exercise.  It was noted that taking off the gas mask was 
part of the training.  Attached to the November 2002 
statement was a document entitled "Use of Chemical Agents 
and Munitions in Training."

II.  Legal Analysis

Veterans Claims Assistance Act (VCAA) 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments 
became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise 
are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine 
the obligations of VA with respect to the duty to assist, 
and supersede the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
veteran was properly notified of the outcome of the 
November 1993 decision.  The discussion in the RO's 
November 1993 decision, the two Board remands, and in 
numerous letters over the years informed the veteran of 
the information and evidence needed to substantiate his 
claim and complied with VA's notification requirements.  

In addition to the Board's May 1997 and April 2001 
remands, the SOC (issued in September 1994) and 
supplemental statements of the case (SSOCs) (issued in 
March 1996, July 1997, and November 2002) provided notice 
to the veteran of what the evidence of record revealed.  
An October 2002 letter informed him that the RO was 
certifying the appeal; thus, the veteran could not 
reasonably expect further development of his claim.  Thus, 
the veteran has been provided notice of what VA was doing 
to develop the claim, notice of what he could do to help 
his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the 
part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured 
by the appellant is harmless.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The November 2002 SSOC specifically 
referenced the VCAA.  The July 2001 letter informed him of 
what the evidence must show to establish entitlement, what 
information or evidence was needed by him, and how he 
could be helped with his claim. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to 
develop the record.  Efforts were made to obtain all 
pertinent records bearing on his claim.  Further, the 
veteran has not identified any other outstanding records.  
Finally, it is noted that the RO conducted exhaustive 
research as to whether the veteran was indeed exposed to 
mustard gas.  In sum, the Board finds that the record 
contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran 
in this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 
Vet. App. 488 (1997).  Finally, service connection may be 
granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, under the governing regulation pertaining to 
exposure to mustard gas and Lewisite, presumptive service 
connection is warranted if the veteran has experienced: 
(1) full-body exposure, (2) to the specified vesicant 
agent, (3) during active military service, and (4) has 
subsequently developed certain specified conditions.  38 
C.F.R. § 3.316.  (It is noted that chronic pulmonary 
disease, bronchitis, and emphysema are among the 
conditions which are associated with full body exposure to 
nitrogen, sulfur mustard or Lewisite.)  

In the instant case, it is noted that the veteran's 
service medical records (1944 to 1946) do not reflect any 
evidence of obstructive lung disease including emphysema 
or bronchitis.  An October 1949 statement from Dr. J.D.H. 
reflects that the veteran was seen in January 1947, at 
which time bronchitis was noted.  In October 1949, his 
diagnoses did not include bronchitis but were pansinusitis 
and a left varicocele.  

There is no evidence of respiratory problems in the 1950s, 
1960s, 1970s, or 1980s.

More recent medical evidence includes a November 1993 VA 
examination.  At this examination, the veteran was 
diagnosed as having mild obstructive lung disease, and 
this condition was not linked to service. 

It is noted that the veteran alleges that his current 
respiratory problems are related to inservice mustard gas 
exposure.  It is noted, however, that research conducted 
by CBDCOM did not reveal any evidence showing the veteran 
was exposed to mustard gas. 

In sum, the Board notes that the veteran has been 
diagnosed as having current mild obstructive lung disease 
but there is no competent medical evidence linking this 
condition to service.  It is also noted that there is no 
evidence corroborating the veteran's allegation of having 
full-body mustard gas exposure.  (It is acknowledged that 
he likely participated in gas chamber training exercises; 
however, there is no evidence he was exposed to mustard 
gas.)

While the veteran argues that his current respiratory 
problems are related to  inservice mustard gas exposure, 
he is not competent to render such opinions as he is a 
layman and does not possess medical expertise or training.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons are not competent to render medical opinions). 

The benefit-of-the-doubt rule provides that, where there 
is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving such an issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); see Ashley 
v. Brown, 6 Vet. App. 52 (1993).  The Board has carefully 
considered the rule, but is unable to find that the 
positive and negative evidence is, under the applicable 
law, in balance.  Instead, the great weight of evidence is 
against the veteran's service connection claim and, thus, 
the rule is inapplicable.


ORDER

Service connection for mild obstructive lung disease to 
include emphysema and bronchitis, claimed as due to 
mustard gas exposure is denied. 



		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

